                Case 2:17-cv-01297-MJP Document 658 Filed 12/22/20 Page 1 of 4



 1                                                            The Honorable Marsha J. Pechman

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9                                        AT SEATTLE
10

11   RYAN KARNOSKI, et al.,                          Case No. 2:17-cv-01297-MJP

12                Plaintiffs, and                    JOINT STATUS REPORT FOR
                                                     DECEMBER 28, 2020 STATUS
13   STATE OF WASHINGTON,                            CONFERENCE
14                Plaintiff-Intervenor,
15         v.

16   DONALD J. TRUMP, in his official capacity
     as President of the United States, et al.,
17
                  Defendants.
18

19

20

21

22

23

24

25

26

27

28
                                                                       2101 Fourth Avenue, Suite 1500
     JOINT STATUS REPORT
                                                  NEWMAN DU WORS LLP     Seattle, Washington 98121
     [Case No.: 2:17-cv-01297-MJP]
                                                                               (206) 274-2800
              Case 2:17-cv-01297-MJP Document 658 Filed 12/22/20 Page 2 of 4



 1         In advance of the December 28, 2020 status hearing, the parties respectfully submit the
 2   following Joint Status Report.
 3         By December 23, 2020, Defendants will have completed the review and production of
 4   documents withheld solely on the basis of the deliberative process privilege (“DPP”) pursuant to
 5   this Court’s Order dated October 28, 2020 (Dkt. No. 629). The parties have also reached an
 6   agreement regarding the re-review and production of certain documents withheld on the basis of
 7   DPP and one or more other privileges—specifically, communications with or documents
 8   authored or revised by (a) the individuals identified in response to interrogatories 16 and 17,
 9   excluding certain attorneys; (b) the members of the Panel of Experts; and (c) Plaintiffs’ requested
10   deponents. Communications involving certain DoD OGC attorneys, Department of Justice
11   attorneys, and White House employees are excluded from the foregoing categories. The agreed
12   timeline for concluding this process is February 5, 2021.
13         The parties filed a Joint Stipulation and Proposed Order on December 14, 2020 concerning
14   the dispositive motion deadline currently set for December 28, 2020 (Dkt. No. 655).
15         The parties have no other issues to raise with the Court this month.
16                                        *           *            *
17

18

19

20

21

22

23

24

25

26

27

28
                                                                             2101 Fourth Avenue, Suite 1500
     JOINT STATUS REPORT - 1
                                                   Newman Du Wors LLP          Seattle, Washington 98121
     [Case No.: 2:17-cv-01297-MJP]
                                                                                     (206) 274-2800
              Case 2:17-cv-01297-MJP Document 658 Filed 12/22/20 Page 3 of 4



 1   Dated: December 22, 2020
 2   Respectfully submitted,
 3   NEWMAN DU WORS LLP                                UNITED STATES DEPARTMENT OF
                                                       JUSTICE
 4
     s/ Jason B. Sykes
 5   Derek A. Newman, WA Bar # 26967                   John Coghlan
     dn@newmanlaw.com                                  Deputy Assistant Attorney General
 6
     Jason B. Sykes, WA Bar # 44369
                                                       Alexander K. Haas
 7   jason@newmanlaw.com                               Branch Director
     Rachel Horvitz, WA Bar # 52987
 8   rachel@newmanlaw.com                              Anthony J. Coppolino
     2101 Fourth Ave., Ste. 1500                       Deputy Director
 9   Seattle, WA 98121
10   (206) 274-2800
                                                       s/ James R. Powers
                                                       Andrew E. Carmichael, VA Bar # 76578
11   LAMDBA LEGAL DEFENSE AND
                                                       andrew.e.carmichael@usdoj.gov
     EDUCATION FUND, INC.                              Matthew Skurnik, NY Bar # 5553896
12   Tara Borelli, WA Bar # 36759                      Matthew.Skurnik@usdoj.gov
     tborelli@lambdalegal.org                          James R. Powers, TX Bar #24092989
13   Camilla B. Taylor (admitted pro hac vice)         james.r.powers@usdoj.gov
     Peter C. Renn (admitted pro hac vice)             United States Department of Justice
14                                                     Civil Division, Federal Programs Branch
     Sasha Buchert (admitted pro hac vice)
                                                       1100 L Street NW, Suite 12108
15   Kara Ingelhart (admitted pro hac vice)            Washington, DC 20530
     Carl Charles (admitted pro hac vice)              (202) 514-3346
16   Paul D. Castillo (admitted pro hac vice)
                                                       Counsel for Defendants
17   OUTSERVE-SLDN, INC. N/K/A
     MODERN MILITARY ASSOCIATION                       OFFICE OF THE WASHINGTON STATE
18   OF AMERICA                                        ATTORNEY GENERAL
19   Peter Perkowski (admitted pro hac vice)

20   KIRKLAND & ELLIS LLP                              s/ Chalia I. Stallings-Ala’ilima
     James F. Hurst, P.C. (admitted pro hac vice)      Chalia I. Stallings-Ala’ilima, WA Bar # 40694
21   Steve Patton (admitted pro hac vice)              chalias@atg.wa.gov
     Jordan M. Heinz (admitted pro hac vice)           Colleen M. Melody, WA Bar # 42275
22   Daniel I. Siegfried (admitted pro hac vice)       colleenm1@atg.wa.gov
     Sam Ikard (admitted pro hac vice)                 Assistant Attorney General
23
                                                       Wing Luke Civil Rights Division
24   Counsel for Plaintiffs                            Office of the WA Attorney General
                                                       800 Fifth Avenue, Suite 2000
25                                                     Seattle, WA 98104
                                                       (206) 464-7744
26
                                                       Counsel for Intervenor-Plaintiff State of
27
                                                       Washington
28
                                                                           2101 Fourth Avenue, Suite 1500
     JOINT STATUS REPORT - 2
                                                    Newman Du Wors LLP       Seattle, Washington 98121
     [Case No.: 2:17-cv-01297-MJP]
                                                                                   (206) 274-2800
              Case 2:17-cv-01297-MJP Document 658 Filed 12/22/20 Page 4 of 4



 1                                   CERTIFICATE OF SERVICE
 2         The undersigned certifies under penalty of perjury under the laws of the United States of
 3   America and the laws of the State of Washington that all participants in the case are registered
 4   CM/ECF users and that service of the foregoing documents will be accomplished by the
 5   CM/ECF system on December 22, 2020.
 6

 7                                                s/ Jason B. Sykes
                                                  Jason B. Sykes, WA Bar # 44369
 8
                                                  jason@newmanlaw.com
 9                                                2101 Fourth Ave., Ste. 1500
                                                  Seattle, WA 98121
10                                                (206) 274-2800
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                            2101 Fourth Avenue, Suite 1500
     JOINT STATUS REPORT - 3
                                                  Newman Du Wors LLP          Seattle, Washington 98121
     [Case No.: 2:17-cv-01297-MJP]
                                                                                    (206) 274-2800
